Opinion issued November 17, 2005 
                          


 




 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01254-CR
         01-04-01255-CR 
____________

JASON HASANI ROBINSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 212th Judicial District Court 
Galveston County, Texas
Trial Court Cause No. 02CR2100 and 02CR2029



 
MEMORANDUM  OPINION
               The State charged appellant by indictment with the offenses of possession
of a controlled substance, namely: codeine, with the intent to deliver, a second degree
felony, and possession of a controlled substance, namely: cocaine, a first degree
felony.
                Appellant pleaded guilty to these offenses on July 17, 2003.   Pursuant to
his plea bargain agreement with the State, the trial court assessed punishment at six
years confinement, probated for a period of six years.  
               The court placed appellant on community supervision in each case with the
condition that he commit no subsequent criminal offense.  On  June  23, 2004, the
State moved to revoke community supervision in each case.   It alleged appellant
violated his community service probation by committing the further offense of 
possession of cocaine.  The appellant pleaded not true to the allegation. 
               Following a hearing on October 26, 2004, the trial court revoked  appellant's
community supervision in each case and assessed punishment at five years’
confinement in the Texas Department of Criminal Justice-Institutional Division.  On
October 27, 2005, appellant filed  pro se notices of appeal in each case. 
               Appellant’s court-appointed counsel has moved to withdraw as counsel and
filed a brief concluding that the appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record, and
agree that the appeal is without merit.  We therefore affirm the judgments of the trial
court in cause number 02CR2100 and cause number 02CR2099.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).